Exhibit LIST OF SUBSIDIARIES Unless otherwise indicated, Northcore Technologies Inc. (“Northcore””), or one of its subsidiaries, owns 100%, except as otherwise noted, of the outstanding capital stock of the following companies: Name of Subsidiary Country of Incorporation ADB Systems International Limited Ireland ADB Systems Limited England ADB Systems, Inc. USA (Delaware) Bid.Com USA, Inc. USA (Florida) ADB Systems USA, Inc. USA (Delaware) GE Asset Manager LLC(1) USA (Delaware) (1) Northcore owns 50% of the membership interest of GE Asset Manager, LLC.
